Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to an amendment filed 06/30/2022. Claims 21-22 have been added. Claims 7 and 8 have been canceled. Claims 1, 3-4, 6, 9, 12, 14, 16 and 20 have been amended. Claim 1-6 and 9-22  are now pending in this application. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monegan et al. (Pub.No.: 2016/03717023) in view of Dhawan et al. (Pub.No.: 2022/0256433 A1). 

Regarding claims 1, 14 and 20, Monegan teaches a method, system and a contact center of managing a first channel (see abstract), the method comprising:

receiving a request for a communication session on the first channel (reads on interaction with agent see [0053]);

determining that an attribute of the communication session has met a first threshold (the threshold reads change in contextual environment, see Fig. 4A and [0053]. Also, the claimed “threshold” may read on detecting a current value of the communication quality metric to be below a present threshold value see Fig. 4B and [0055]); and

managing a channel change based on the determining and the channel change analysis (reads on recommending to the agent to ask the customer to switch channel, see [0053]).

Monegan features already addressed in the rejection of claims 1, 14 and 20. Monegan does not specifically teach “comparing, by a channel change analysis, a first performance measure of the first channel with a second performance measure of a second channel”. However, Monegan teaches that at least one of an audio quality, a video quality and a speed of interaction associated with the first interaction channel may be monitored to track the communication quality metric. In at least one example embodiment, the apparatus 200 may be caused to determine a current value of the communication quality metric and thereafter track the current value of the communication quality metric. In at least some example embodiments, the actual measurements of audio quality (in decibels or signal-to-noise ratio measurements), of video quality (in Peak-Signal-to-Noise-Ratio or PSNR measurement or in terms of resolution, such as high definition resolution etc.) or of speed of interaction (in megabytes per second) may be translated into values on a scale of 1 to 10 based on the pre-defined ranges, the measurements fall into (see [0075]). In other words, Monegan may not exactly compare first performance measure of the first channel with a second performance measure of a second channel but it compares the quality measure of the first channel to a threshold instead which will leads to the same end result which is determining the current quality value of the first channel whether its meeting the threshold or not. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching’s of Monegan by allowing the apparatus 200 that is capable of tracking the quality for the first channel to determine the quality of the second channel in order to compare the best performing channel. 

Monegan features are already addressed in the above rejection. Monegan does not specifically teach “sending prior to the commination session being connected on the first channel, a suggestion as part of managing the channel change that suggests the communication session change from the first channel to the second channel” as recited in independent claims 1, 14 and 20. 

However, Dhawan teaches depending on network quality analysis, the optimal channel recommendation engine may determine whether customer interaction may be carried via video, voice, or chat channels, e.g., when data artifacts indicate that the connection between the customer and the call agent is less responsive, a non-real-time channel such as a chat channel may be recommended, and/or the like. The channel recommendation and/or channel switching may occur constantly, intermittently, or periodically, e.g., before the customer initiates a communication request or in real-time during a communication session between the customer and the call agent (see [0019]). 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of channel switching prior to the customer initiating a communication, as taught by Dhawan, into the teaching of Monegan in order to avoid compromising the quality of channel during the communication and selecting the best mode prior to the beginning of any communication.   

	In claim 14, the claimed “processor” reads on processor 202 (see [0054] and the claimed “memory” reads on memory 204 (see [0054 Monegan]).

Regarding claims 2 and 15, the combination of Monegan in view of Dhawan teaches wherein the managing comprises sending a suggestion to execute the channel change (reads on the recommendation to switch the channel, see Monegan [0051]).

Regarding claim 3, the combination of Monegan in view of Dhawan teaches wherein the first performance measure comprises the monitored attribute (see Monegan [0075]).

Regarding claim 4, the combination of Monegan in view of Dhawan teaches wherein the attribute is a sentiment (this reads on customer’s survey feedback, see Monegan [0056]).

Regarding claims 5 and 16, the combination of Monegan in view of Dhawan teaches wherein the communication session is between a customer and an agent of a contact center (see Monegan [0053]), and wherein the sentiment is a customer sentiment (see [0056]).

Regarding claims 6 and 17, the combination of Monegan in view of Dhawan teaches wherein the suggestion is sent as a link to the second channel (reads on agent 508 sends an email with links to relevant Web pages to the customer 502, see Monegan [0071]).

Regarding claim 9, the combination of Monegan in view of Dhawan teaches comprising receiving a confirmation to change the first channel to the second channel (reads on receiving positive response from the customer to switch, see Monegan [0053]).

Regarding claim 12, the combination of Monegan in view of Dhawan teaches the data model is used to classify channel changes, and further comprising managing a second channel change related to the first channel based on the classification (see analytical models, see Monegan [0058]). 

Regarding claim 13, the combination of Monegan in view of Dhawan teaches wherein the machine learning process performs an analysis of a sentiment contained in the communication session (see Monegan [0059]).

Regarding claim 18, the combination of Monegan in view of Dhawan teaches wherein the processor is further enabled to provide a heads-up chat template to an agent associated with the second channel (reads on textual prompt, see Monegan [0055]).

Regarding claim 21, the combination of Monegan in view of Dhawan teaches wherein the processor is further enabled to end a suggestion to execute the channel change (see Monegan [0053] and Dhawan [0019]).

Regarding claim 22, the combination of Monegan in view of Dhawan teaches wherein the first performance measure comprises the attribute (see Monegan [0075]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monegan et al. (Pub.No.: 2016/03717023) in view of Dhawan et al. (Pub.No.: 2022/0256433 A1) and further in view of Bell et al. (2018/0084112 A1). 

Regarding claim 10, Monegan and Dhawan features already addressed in the above rejection. Neither Monegan nor Dhawan specifically teach “receiving a rejection of the channel change comprising instructions to not change the first channel to the second channel”.

However, Bell teaches when the call preference is “alternative channel” (with one or more alternative conversation channels), the process descends into block 468; at this point, the optimization app displays a switch command on the touch-screen of the telephone for each alternative conversation channel (for example, a switch button indicating the alternative conversation channel in addition to the accept button and the refuse button)(see [0041]).

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of refusing the switching of channel as taught by Bell, into the combination of Monegan and Dhawan in to provide the customer of Monegan the flexibility to either accept or refuse the switching of communication channels based on the need and desire.  

Claim 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monegan et al. (Pub.No.: 2016/03717023) in view of Dhawan et al. (Pub.No.: 2022/0256433 A1) and further in view of Argenti (Pat # 11,388,727 B1). 

claims 11 and 19 recite “storing a result of the channel change analysis in a database comprising channel change information; enabling a machine learning process to analyze the database; and updating a data model used to automatically determine channel change management based on the analysis of the machine learning process”. 

Note that Monegan teaches the prediction models may also be used by the processor 202 to predict the most beneficial type and timing of channel deletion. These predictions can be influenced by the actions of the customer and the objectives of the enterprise. In an embodiment, channel deletion is performed based on metrics, where the metrics are categorized as advantageous, disadvantageous, and neutral. Machine learning and other artificial intelligence (AI) techniques may be used to monitor the predictions and the customer responses to improve the predictions (see [0059]). However, the combination of Monegan, Dhawan and does not specifically teach “storing a result of the channel change analysis in a database comprising channel change information; enabling a machine learning process to analyze the database; and updating a data model used to automatically determine channel change management based on the analysis of the machine learning process” as recited in claims 11 and 19. 

However, Argenti teaches the update service one or more metrics associated with respective communication channels that the edge device is configured to use. At block 508, the update service analyzes the one or more metrics. At block 510, in response to the analysis of the one or more metrics, the update service selects a communication channel, another transmission bandwidth for the current communication channel, and/or a time to transmit the one or more portions of the update (e.g., a time to begin the transmission of the one or more portions) using a selected communication channel or using a transmission bandwidth of the selected current channel (e.g., selected based on the time aspects, as discussed above). For example, the update service may select the channel and/or transmission bandwidth with the highest available bandwidth. As discussed, the update service may select an initial channel in response to the analysis. If the update service has already transmitted one or more portions using a currently selected channel, then in some embodiments it may select the current channel and/or transmission bandwidth again. However, in some cases, the update service may switch to a different channel based on the analysis (see col. 15, line 52 through col. 16, line 8).

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of updating the channel switching based on the analysis conducted, as taught by Argenti, into the combination of Monegan and Dhawan in to reflect and store all necessary changes within the enterprise of Monegan customers.   

Response to Arguments
3.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Note that Applicant’s amendment filed to independent claims 1, 14 and 20, did not simply incorporated the subject matter of canceled dependent claims only but in fact altered the language of the independent claims.  

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652